PER CURIAM.
We have for review Klarich v. State, 730 So.2d 419 (Fla. 5th DCA 1999), a decision of the Fifth District Court of Appeal that cited as controlling authority Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). For the reasons expressed in our opinion in Maddox v. State, 760 So.2d 89 (Fla.2000), we approve the decision below and find that the unpreserved sentencing errors in this case do not constitute fundamental error.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.